Stratton, J.,
dissenting. Not only was the Industrial Commission’s order supported by “some” evidence, it explained in great detail the factors involved in its denial of permanent total disability compensation. The majority seems to require an extraordinarily detailed listing of precise skills that can transfer to other work; yet I can think of a host of sedentary jobs that someone with claimant’s background can perform based on the commission’s summary.
In addition, the majority’s treatment of age virtually turns workers’ compensation into a retirement program. I do not believe that the purpose of workers’ compensation is to provide a cushion for everyone who reaches retirement age *13and finds re-employment more difficult. Yet this is what this court seems to require of workers’ compensation. There is inherent reverse age discrimination here — if an older worker sustains the same injury as a younger worker, under the majority’s standard, the older worker is more likely to receive compensation for the same injury simply because of his or her age. This is unfair to both the younger worker and the employer. It also provides a disincentive to employers to hire older workers because of greater exposure to higher workers’ compensation awards. I do not believe this is the intent of the majority’s opinion, but I believe that it will be the result. Therefore, I respectfully dissent.